DETAILED ACTION
This office action is in response to the Application No. 16552631 filed on
05/04/2022. Claims 5-8 and 18 have been cancelled. Claims 1-4, 9-17, and 19 are presented for examination and are currently pending. Applicant’s arguments have been carefully and respectfully considered.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

3.	The Applicant’s arguments filed on 10/20/2022 are moot in view of the new grounds of rejection. The Examiner is withdrawing the rejections of the previous office action on 08/23/2022 because applicant amendments necessitated the new grounds of rejection presented in this office action.	
	
Continued Examination Under 37 CFR 1.114
4.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 10/20/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1-4, 9 are rejected under 35 U.S.C 103 as being unpatentable over Lin et al (US20160328644) in view of Brothers et al (US20160358070) and further in view of Lee et al (US20200073726 filed 08/29/2018) 

	Regarding claim 1, Lin teaches a method of operating a neural processing system (methods of adaptively selecting configurations for a machine learning process, including an artificial neural network process, based on current system resources and performance specifications [0003])
	comprising a plurality of processing devices, (a dedicated processor runs a low-complexity model that is sufficient to deliver the minimum quality of service (QoS), while the other processor (the shared processor) operates on a best effort basis. The model used on the best effort processor is adaptive based on the resources available on that processor. [0060]) 
	wherein the plurality of processing devices comprises a first processing device (a main processor (e.g., a first processor) [0058]) and 
	a second processing device (a dedicated processor runs a low-complexity model that is sufficient to deliver the minimum quality of service (QoS), while the other processor (the shared processor) operates on a best effort basis. The model used on the best effort processor is adaptive based on the resources available on that processor. [0060]. The Examiner notes that the shared processor is the second processing device) the method comprising:
	based on state information (determining which configuration to select may be based …. power consumption (as state information) associated with the current configuration and the new configuration, processor resources associated with the current configuration and the new configuration [0056])
	transforming the neural network into a transformed neural network (adaptive model conversion (which means conversion into transformed neural network) may take place when the host device on which the ANN operates experiences changes in available resources. For example, the host device may experience changes in processor load [0026])
	based on first support operators that are supported (determining the new configuration by changing a number representation of weights and/or activations (first support operators) in the current configuration [0083]; develop the one or more functional features towards the desired functional features as the determined parameters are further adapted, tuned and updated [0084])
	by the first processing device; (a main processor (e.g., a first processor) [0058]) and
	Lin does not explicitly teach selecting the first processing device, to perform processing based on a neural network instead of unselected processing devices, from among the plurality of processing devices, indicating a first temperature of the first processing device is less than a first threshold value and a second temperature of the second processing device exceeds a second threshold value; when at least one operator of the neural network is not supported by the first processing device, performing, by the first processing device, the processing based on the transformed neural network; 
	Brother teaches when at least one operator of the neural network is not supported by the first processing device (neural network analyzer replaces activation function 1 in neuron 502 with activation function 2 (which is not included as a support operator in neuron 502) resulting in a modified version of neuron 502 shown as neuron 504 [0065], Figure 5; Neural network analyzer may be configured to perform the operations described herein on a first neural network to generate a second neural network, e.g., a modified version of the first neural network [0036])
	performing, by the first processing device, the processing based on the transformed neural network. (Neural network analyzer 104 further may provide the second neural network, e.g., a definition of the modified neural network, to neural network accelerator 265 for implementation and/or execution therein [0036])
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Lin to incorporate the teachings of Brothers for the benefit of improving one or more aspects of the performance of the neural network (Brothers [0065])
	Lee teaches selecting the first processing device, to perform processing (For example, a task or job is allocated to the first “coolest” physical core, [0022]; Based on the temperature data, processing tasks may be run on selected number of cores 124. For instance, a task scheduler 126 may balance or schedule different tasks on different cores 124 based on the predicted temperature, for instance, of one or more cores.[0023])
	based on a neural network (A temperature prediction component or module 104, in one embodiment, trains and deploys a neural network (NN) model to predict temperature or a thermal property of one or more hardware cores) 	instead of unselected processing devices, from among the plurality of processing devices (For instance, the method of the present disclosure may avoid scheduling a job on an overheated core [0029]; Based on the temperature data, processing tasks may be run on selected number of cores 124 [0023])
	indicating a first temperature of the first processing device is less than a first threshold value (The neural network outputs a predicted temperature (e.g., core temperature) associated with the hardware processor. At 308, the running of tasks associated with the one or more applications on the hardware processor are controlled based on the predicted temperature, … Different thermal aware job placement may be contemplated. For example, a task or job is allocated to the first “coolest” physical core, [0028]. The Examiner notes that the coolest physical core indicates temperature of the core is less than a threshold) and 
	a second temperature of the second processing device exceeds a second threshold value (For instance, the method of the present disclosure may avoid scheduling a job on an overheated core [0029]; data which relates specific core or processor (e.g., CPU or another) … to a specific temperature or a specific range of temperature values [0019]. The Examiner notes that a specific range of temperature values includes a first threshold value and second threshold value; Furthermore, an overheated core represents higher than a threshold)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Lin to incorporate the teachings of Lee for the benefit of minimizing overheating of a computer processor [0029] saves energy needed for cooling the hardware cores or another component of a computer device (Lee [0021])

	Regarding claim 2, Modified Lin teaches the method of claim 1, Lin teaches further comprising: when all operators of the neural network are supported by the first processing device, (At block 404, it is determined whether the current configurations are appropriate. If yes, (all support operators are supported) then the current configurations are kept [0053], Fig. 4)
	 performing the processing by the first processing device based on the neural network (the machine learning process continuously executes a first configuration of the machine learning process with a first processor [0059]).

	Regarding claim 3, Modified Lin teaches the method of claim 1, Lin teaches by the second processing device of the plurality of processing devices (a dedicated processor runs a low-complexity model that is sufficient to deliver the minimum quality of service (QoS), while the other processor (the shared processor) operates on a best effort basis. The model used on the best effort processor is adaptive based on the resources available on that processor. [0060]. The Examiner notes that the shared processor is the second processing device).
	Lin does not explicitly teach wherein the first support operators are not identical to second support operators that are supported
	Brothers teaches wherein the first support operators are not identical to second support operators that are supported (neural network analyzer replaces activation function 1 in neuron 502 with activation function 2 (which is not included as a support operator in neuron 502) resulting in a modified version of neuron 502 shown as neuron 504 [0065], Figure 5; Neural network analyzer may be configured to perform the operations described herein on a first neural network to generate a second neural network, e.g., a modified version of the first neural network [0036])
The same motivation to combine as the independent claim 1 applies here.

	Regarding claim 4, Modified Lin teaches the method of claim 1, Lin teaches wherein transforming the neural network (adaptive model conversion (which involves transforming the neural network) may take place when the host device on which the ANN operates experiences changes in available resources. For example, the host device may experience changes in processor load [0026]) comprises: 
	Lin does not explicitly teach transforming the at least one operator of the neural network to at least one of the first support operators.
	Brothers teaches transforming the at least one operator of the neural network to at least one of the first support operators. (the neural network analyzer substitutes the Parameterized ReLU (PReLU) activation function (as support operator) for the ReLU activation function (as support operator) [0066] to transform the ReLU activation function)
The same motivation to combine as the independent claim 1 applies here.
	
	Regarding claim 9, Modified Lin teaches the method of claim 1, Lin teaches wherein the plurality of processing devices comprises a central processing unit (CPU), a graphic processing unit (GPU) a neural processing unit (NPU), and a digital signal processor (DSP), (adaptive selection method using a system-on-a-chip (SOC) 100, which may include a general-purpose processor (CPU) or multi-core general-purpose processors (CPUs) 102, a graphics processing unit (GPU) 104, a digital signal processor (DSP) 106, neural processing unit (NPUU) 108 [0027])

6.	Claims 10 are rejected under 35 U.S.C 103 as being unpatentable over Lin et al (US20160328644) in view of Lee et al (US20200073726 filed 08/29/2018) 

	Regarding claim 10, Lin teaches a method of operating a neural processing system comprising a first processing device and a second processing device, (a dedicated processor runs a low-complexity model that is sufficient to deliver the minimum quality of service (QoS), while the other processor (the shared processor) operates on a best effort basis. The model used on the best effort processor is adaptive based on the resources available on that processor. [0060])
	the method comprising: performing, by the first processing device, first neural processing based on a neural network; (the machine learning process continuously executes a first configuration of the machine learning process with a first processor [0059]); after performing the first neural processing
	transforming the neural network into a transformed neural network (the machine learning process is an artificial neural network and the new configurations may be determined by…changing (transforming the neural network) a number representation of weights and/or activations in the current configuration [0061])
	based on support operators that are supported by the second processing device (The model used on the best effort processor (other second processor) is adaptive based on the resources (support operators) available on that processor [0060]); and
	performing, by the second processing device, the second neural processing (a second configuration of the machine learning process periodically executed with a second processor [0059])
	based on the transformed neural network (while applying a different configuration [0058]).
	Lin does not explicitly teach when a first temperature of the first processing device exceeds a first threshold value, and a second temperature of the second processing device is less than a second threshold value, selecting the second processing device for performing second neural processing instead of the first processing device;
	Lee teaches when a first temperature of the first processing device exceeds a first threshold value, (For instance, the method of the present disclosure may avoid scheduling a job on an overheated core [0029]; data which relates specific core or processor (e.g., CPU or another) … to a specific temperature or a specific range of temperature values [0019]; The Examiner notes that a specific range of temperature values includes a first threshold value and second threshold value; Furthermore, an overheated core represents temperature higher than a threshold)
	and a second temperature of the second processing device is less than a second threshold value, selecting the second processing device for performing second neural processing (For example, a task or job is allocated to the first “coolest” physical core, which has available bandwidth to accommodate the job [0022]; data which relates specific core or processor (e.g., CPU or another) … to a specific temperature or a specific range of temperature values [0019]. The Examiner notes that a specific range of temperature values includes a first threshold value and second threshold value; Furthermore, the coolest core represents temperature less than a threshold)
	instead of the first processing device; (For instance, the method of the present disclosure may avoid scheduling a job on an overheated core, even if it still has power to run the task [0029])
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Lin to incorporate the teachings of Lee for the benefit of minimizing overheating of a computer processor [0029] saves energy needed for cooling the hardware cores or another component of a computer device (Lee [0021])

7.	Claims 11 and 14 are rejected under 35 U.S.C 103 as being unpatentable over Lin et al (US20160328644) in view of Lee et al (US20200073726 filed 08/29/2018) and further in view of Ansorregui et al (US20170031430) 

	Regarding claim 11, Modified Lin teaches the method of claim 10, Lin teaches performing the second neural processing by the first processing device based on the neural network (the two processors perform the same inference task [0058]... based on an artificial neural network operating efficiently and robustly when the availability of system resources fluctuates [0062]) 
	Modified Lin does not explicitly teach when the first temperature of the first processing device is not greater than the first threshold value
	Ansorregui teaches when the first temperature of the first processing device is not greater than the first threshold value (when it is determined that the temperature is below the threshold value [0092])
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Lin to incorporate the teachings of Ansorregui for the benefit of a neural network reconfigure 1710 reconfiguring the neural network 1720 [0152] and the neural network 1720, once reconfigured, may perform power management (Ansorregui, [0153])

	Regarding claim 14, Modified Lin teaches the method of claim 10, Lee teaches wherein the first temperature is increased by the first neural processing, (For instance, the method of the present disclosure may avoid scheduling a job on an overheated core [0029]) and 
	Modified Lin does not explicitly teach a second temperature is increased by the second neural processing.
	Ansorregui teach a second temperature is increased by the second neural processing.(it may be highly likely that an electronic device may continually increase the frequency of hardware when the load is high. In this case, the hardware may reach an operation limit (e.g., a temperature limit) as time goes by, and when the hardware reaches the operation limit [0068])
The same motivation to combine as the independent claim 11 applies here.

8.	Claims 12, 13, 15 and 16 are rejected under 35 U.S.C 103 as being unpatentable Lin et al (US20160328644) in view of Lee et al (US20200073726 filed 08/29/2018) and further in view of Brothers et al (US20160358070)

	Regarding claim 12, Modified Lin teaches the method of claim 10, Lin teaches wherein operators of the neural network are supported by the first processing device (determining the new configuration by changing a number representation of weights and/or activations (as first support operators) in the current configuration [0083]) and 
	Modified Lin did not explicitly teach at least one of the operators of the neural network is not supported by the second processing device.
	Brothers teaches at least one of the operators of the neural network is not supported by the second processing device. (neural network analyzer replaces activation function 1 in neuron 502 with activation function 2 (which is not included as a support operator in neuron 502) resulting in a modified version of neuron 502 shown as neuron 504 [0065], Figure 5; Neural network analyzer may be configured to perform the operations described herein on a first neural network to generate a second neural network, e.g., a modified version of the first neural network)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Lin modified by Ansorregui to incorporate the teachings of Brothers for the benefit of improving one or more aspects of the performance of the neural network (Brothers, [0065])

	Regarding claim 13, Modified Lin teaches the method of claim 10, Lin teaches wherein transforming the neural network comprises: (the machine learning process is an artificial neural network and the new configurations may be determined by…changing (transforming the neural network) a number representation of weights and/or activations in the current configuration [0061])
	Lin modified by Ansorregui did not explicitly teach transforming a first operator, which is not supported by the second processing device, from among operators of the neural network to at least one of the support operators of the second processing device.
	Brothers teaches transforming a first operator, which is not supported by the second processing device, from among operators of the neural network to at least one of the support operators of the second processing device.( neural network analyzer replaces activation function 1 neuron 502 with activation function 2 (which is not included as a support operator in neuron 502) resulting in a modified version of neuron 502 shown as neuron 504 [0065], Fig. 5; neural network analyzer may be configured to perform the operations described herein on a first neural network to generate a second neural network, e.g., a modified version of the first neural network)
	The same motivation to combine as the dependent claim 12 applies here
	
	Regarding claim 15, Lin teaches a neural processing system, (systems and methods of adaptively selecting configurations for a machine learning process, including an artificial neural network process, based on current system resources and performance specifications [0003]), comprising:
	a first processing device configured to support first support operators; a second processing device configured to support second support operators (a co-processor (as second processor) accompanies a main processor (e.g., a first processor) [0058]; The two processors perform the same inference task, while applying potentially different configurations [0058] which means first processor has first support operators and second processor has second support processors; determining the new configuration (of second support operators) by changing a number representation of weights and/or activations (as first support operators) in the current configuration [0083]); 
	the neural processing controller circuit is further configured to transform the neural network into a transformed neural network (adaptive model conversion (which involves transforming the neural network) may take place when the host device on which the ANN operates experiences changes in available resources. For example, the host device may experience changes in processor load [0026]; the machine learning process is an artificial neural network and the new configurations may be determined by…changing (transforming the neural network) a number representation of weights and/or activations in the current configuration [0061])
	based on the first support operator (a dedicated processor (first processor) runs a low-complexity model (first support operators) that is sufficient to deliver the minimum quality of service (QoS), while the other processor (the second shared processor) operates on a best effort basis. [0060]).
	Lin does not explicitly teach a state information sensor configured to monitor state information including a first temperature of the first processing device and a second temperature of the second processing device; and a neural processing controller circuit configured to select the first processing device for performing processing input data based on a neural network instead of the second processing device, from among the first and second processing devices based on first temperature is less than a first threshold value and the second temperature is greater than a second threshold value; wherein, when at least one of operators of the neural network is not supported by the first processing device,
	Lee teaches a state information sensor configured to monitor state information including a first temperature of the first processing device and (the application profiling component can monitor core temperatures and collect data through in-band (within operating system) or out-of-band (without the operating system) applications. [0018]. The Examiner notes that application profiling component as a state monitor sensor) and 
	a second temperature of the second processing device (In some embodiment, the application profiling component can monitor core temperatures and collect data through in-band (within operating system) [0018]; data which relates specific core or processor (e.g., CPU or another) … to a specific temperature or a specific range of temperature values [0019].)
	a neural processing controller circuit (one or more hardware processors 402 may control the plurality of cores of the target hardware processor to run selective tasks associated with the application. For instance, one or more hardware processors 402 may control the plurality of cores by distributing tasks associated with the application based on the core temperature, across the plurality of cores to run. [0032]) configured 
	to select the first processing device, for performing processing input data based on a neural network (Based on the temperature data, processing tasks may be run on selected number of cores 124. For instance, a task scheduler 126 may balance or schedule different tasks on different cores 124 based on the predicted temperature, for instance, of one or more cores.[0023]; for example, in a form to be input to a trained neural network, which is trained to predict temperature of a hardware processor such as a hardware core given input data of hardware resource utilization…  For instance, hardware cores may be controlled to run specific tasks, for example, selective tasks. For example, based on the predicted temperature, the tasks associated with the one or more applications are distributed or relocated to different cores or hardware processors and run on the respective cores. For instance, allocation of tasks to cores may specify which task to run on which core. ... For example, a task or job is allocated to the first “coolest” physical core, which has available bandwidth to accommodate the job [0028])
	instead of second processing device, from among the first and second processing devices (For instance, the method of the present disclosure may avoid scheduling a job on an overheated core [0029]; Based on the temperature data, processing tasks may be run on selected number of cores 124 [0023])
	based on first temperature is less than a first threshold value and; (The neural network outputs a predicted temperature (e.g., core temperature) associated with the hardware processor. At 308, the running of tasks associated with the one or more applications on the hardware processor are controlled based on the predicted temperature, … Different thermal aware job placement may be contemplated. For example, a task or job is allocated to the first “coolest” physical core, [0028]. The Examiner notes that the coolest physical core indicates temperature of the core is less than a threshold)
	based on the second temperature is greater than a second threshold value; (For instance, the method of the present disclosure may avoid scheduling a job on an overheated core [0029]; data which relates specific core or processor (e.g., CPU or another) … to a specific temperature or a specific range of temperature values [0019]. The Examiner notes that a specific range of temperature values includes a first threshold value and second threshold value; Furthermore, an overheated core represents higher than a threshold)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Lin to incorporate the teachings of Lee for the benefit of minimizing overheating of a computer processor [0029] saves energy needed for cooling the hardware cores or another component of a computer device (Lee [0021])
	Brothers teaches wherein, when at least one of operators of the neural network is not supported by the selected processing device, (neural network analyzer replaces activation function 1 neuron 502 with activation function 2 (which is not included as a support operator in neuron 502) resulting in a modified version of neuron 502 shown as neuron 504 [0065], Fig. 5; neural network analyzer may be configured to perform the operations described herein on a first neural network to generate a second neural network, e.g., a modified version of the first neural network [0036])
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Lin to incorporate the teachings of Brothers for the benefit of improving one or more aspects of the performance of the neural network (Brothers, [0065])
	
	Regarding claim 16, Modified Lin teaches the neural processing system of claim 15, Brothers teaches wherein the first support operators are not identical to second support operators that are supported (the neural network analyzer may substitute a selected activation function of the neural network with a second, different activation function [0065])
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Lin to incorporate the teachings of Brothers for the benefit of improving one or more aspects of the performance of the neural network (Brothers, [0065])

9.	Claims 17 is rejected under 35 U.S.C 103 as being unpatentable over Lin et al (US20160328644) in view of Lee et al (US20200073726 filed 08/29/2018) in view of Brothers et al (US20160358070) and further in view of Chai et al. (US20170364792)

	Regarding claim 17, Modified Lin teaches the neural processing system of claim 15, Lin teaches wherein the neural processing controller circuit (adaptive selection method using a system-on-a-chip (SOC) 100 (as neural processing controller) [0027]) comprises:
	 a scheduler configured to select the first processing device, for performing the processing, from among the first and second processing devices based on the state information; (FIG. 4 illustrates an example diagram of an overall process 400 for adaptively selecting configurations (a scheduler), … At block 404, it is determined whether the current configurations are appropriate. If yes, then the current configurations are kept and any changes in requirements or resource constraints are continuously monitored [0053]) and
	Modified Lin does not explicitly a compiler configured to generate the transformed neural network by transforming the at least one operator of the neural network to at least one of the support operators of the first processing device.
	Chai teaches a compiler configured to generate the transformed neural network by transforming the at least one operator of the neural network to at least one of the support operators of the first processing device. (Compilers could analyze and identify mixes of instructions that cause performance bottlenecks and schedule (CPU/GPU) them dynamically (which implies they teach a scheduler) based on statistical inference [0091]; processor may also include a control unit for managing the processing datapath as instructions are executed… make a change to the DNN (transform the neural network) [0044])
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method Modified Lin to incorporate the teachings of Chai for the benefit of lowering overall processor temperature and battery usage (Chai, [0057])

10.	Claim 19 is rejected under 35 U.S.C 103 as being unpatentable over Lin et al (US20160328644) in view of Brothers et al (US20160358070) in view of Lee et al (US20200073726 filed 08/29/2018) in view of Chai et al. (US20170364792) and further in view of Ansorregui et al (US20170031430).

	Regarding claim 19, Modified Lin teaches neural processing system of claim 17, Brothers further teaches with reference to a table comprising information about the first and second support operators. (In the example of FIG. 4, the threshold may be set to 0.1. The neural network analyzer may set any weight of a convolution kernel selected for convolution kernel substitution to zero if that weight does not exceed the 0.1 threshold, [0064], FIG. 5 is a diagram illustrating an example of activation function substitution, [0065]) 
	However, they did not explicitly teach wherein the compiler creates the transformed neural network. 
	Ansorregui teaches wherein the compiler creates the transformed neural network ((Compilers could analyze and identify mixes of instructions that cause performance bottlenecks and schedule them dynamically based on statistical inference [0091]; processor may also include a control unit for managing the processing datapath as instructions are executed … make a change to the DNN (transform the neural network) [0044])
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Modified Lin to incorporate the teachings of Ansorregui for the benefit of a neural network reconfigure 1710 reconfiguring the neural network 1720 [0152] and the neural network 1720, once reconfigured, may perform power management (Ansorregui, [0153])

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORIAM MOSUNMOLA GODO whose telephone number is (571)272-8670. The examiner can normally be reached Monday-Friday 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B. Zhen can be reached on (571)272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M.G./Examiner, Art Unit 2121                                                                                                                                                                                                        

/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121